 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn Deere Van Brunt CompanyandPattern Makers' Leagueof North America,Milwaukee Association,AFL, PetitionerJohn Deere Van Brunt CompanyandInternational AssociationofMachinists,AFLandInternationalMolders&FoundryWorkers Union of North America,AFL, Joint Petitioners.Cases Nos. 13-RC-4519, 13-RC-4521, and 13-RC-452?.October11,1955DECISION, ORDER, AND DIRECTION OF ELECTION'Upon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam D. Boetticher, hearing officer.'The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.2Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of,the Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer contends that the petitions are premature becausea contract with the FLU does not expire until November 6, 1955, and,as no written notice of change or termination has been given by eitherparty, the contract has been automatically renewed.As the petitionswere timely filed before the "Mill-B" date of the contract, they werenot premature.As the filing of the petitions forestalled automaticrenewal of the contract, we find that it is not a bar to these proceedings.3We therefore find that a question affecting commerce exists concern-ing the representation of employees of the Employer'-in Cases Nos.13-RC-4521 and 13-RC-4522, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act. For the reasons stated inparagraph numbered 4, however, we find that no question affectingcommerce exists concerning the representation of employees of theEmployer in Case No. 13-RC-4512 within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner in Case No. 13-RC-4512, herein called the PatternMakers, seeks to sever from the existing production and maintenanceunit, a unit of all patternmakers and their apprentices. The Joint Pe-'Federal Labor Union No.23223,AFL, herein called the FLU,entered an appearanceat the hearing on the basis of a currentcontractwith the Employer. It stated,however,that it did not wish to intervene in these proceedings,or appear on the ballot in anyelection directed by the Board because the Employer's employees had voted to transfertheir membershipto the labororganizations involved in these proceedings3 At thehearing,the Petitioners in Cases Nos.13-RC-4521 and 13-RC-4522, hereincalled the JointPetitioneis,amended their petition to appear as Joint Petitioners for aproduction and maintenance unit.3 Central Rafna,108 NLBR 307, 308;Hamilton Watch Company,113 NLRB 379114 NL13B No. 69. JOHN DEERE VAN BRUNT COMPANY341'-titioners'seek'to representjointly-a^pro'duction=and maintenhrice_unit,excluding patternrriakers. In the-event.-however; the Board finds thitthe patternmakers do not constitute a separate appropriate unit, theyare willing to represent the patternmakers as part of the productionand maintenance unit.The Employer contends that because of theintegration of its operations and interchangeability in the duties,work, and job assignments among all employees, only a production andmaintenance unit is appropriate. It further contends that the unitsought.to be severed by the Pattern Makers is inappropriatebecausethe employees are not skilled journeymen craftsmen.The Employer is engaged in the manufactureand sale of farmequipment machinery.The patternmakers, sought tobe severed, arepart of the Employer's toolroom department. There are nine pattern-makers who work under the supervision of the assistanttoolroom fore-man, who also supervises toolmakers.Three of the patternmakersare wood patternmakers and sixare metalpatternmakers.The threewood patternmakers work in a separate enclosure in the toolroom.The metal patternmakers work throughout the toolroom.The pat-ternmakers have the same employee benefits and wage rates as the tool-makers, and are on the toolroom departmental seniority list.There is nothing in the record to indicate that the employees soughtby the Pattern Makers are journeymen patternmakers.There is noapprenticeship or other formal training program for patternmakers.The progression, however, is usually from machine operator to tool-maker to patternmaker.Except as to one employee, the record doesnot show the skills or training of the patternmakers.Nor does therecord contain any evidence as to the requirements for the position orthe duties of these employees.In theAmerican Potashcase,4 we made it clear that the Petitionermust assume the burden of establishing the facts which justify sever-ing on a craft basis a smaller unit from an existing plantwide unit.That burden has, however, not been met by the Pattern Makers here.For, we do not find in this record sufficient evidence of the training,duties, and skills of the patternmakers to warrant a conclusion thatthey are true craftsmen.Accordingly, lacking such proof, we shalldismiss the petition in Case No. 13-RC-4512.In view of our determination that a craft unit of patternmakers isnot warranted under the circumstances set forth above, we shall findappropriate the existing plantwide unit, sought by the Joint Peti-tioners.Accordingly, we find that the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:54American Potash & Chemical Corporation,107 NLRB 1418,1423-1424.6 This is the unit covered by the contract between the Employer and the FLU,which,the Employer and the Joint Petitioners agree is appropriate. -34DECISIONS- OF NATIONAL, LABOR RELAATIONS BOARDAllymductiow and- maintenance em q aes employed at the Em:ployer s IIoriconWiscorisixi, glant-excluding-all salaFrie•1 efnplayees - =_office clerical employees, shop clerks, watchmen and guards, and super-visors as defined in the Act.[The Board dismissed the petition in Case No. 13-RC-4512.][Text of Direction of Election omitted from publication.]Gong Bell Manufacturing Co.andInternational Association ofMachinists,AFL, Petitioner.Case No. 1-RC-4048. October 11,1955DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election en-tered into between the parties and the Regional Director for the FirstRegion on June 9, 1955, an election by secret ballot was conducted onJune 17, 1955, under the supervision of the Regional Director, amongthe employees in the appropriate unit at the Employer's East Hamp-ton, Connecticut, plant.Upon completion of the election, the partieswere furnished with a tally of ballots which showed that, of approxi-mately 120 eligible voters, 61 valid votes were cast for the Petitioner,54 against, and 1 was challenged.On June 24, 1955, the Employer filed timely objections to conductaffecting the results of the election. In its objections, the Employeralleged as improper conduct the Petitioner's circulating among em-ployees, at a time the Employer could not effectively reply, statementsconcerning the Employer which statements the Employer charac-terized as false, misleading, inflammatory, and highly material. Inaccordance with the Board's Rules and Regulations, the Regional Di-rector conducted an investigation and on July 15, 1955, issued andduly served upon the parties his report on objections and recom-mended that the objections be overruled and that the Board certify thePetitioner as the bargaining agent of the employees in the appropriateunit.Thereafter, on August 2, 1955, the Employer filed its excep-tions to the Regional Director's report on objections and a supportingbrief.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.114 NLRB No. 68.